NUMBER 13-15-00361-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

    IN THE MATTER OF THE ESTATE OF MANUEL BENAVIDES,
                         DECEASED
____________________________________________________________

         On appeal from the County Court at Law No. Two
                   of Cameron County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
              Before Justices Garza, Benavides, and Longoria
                     Memorandum Opinion Per Curiam

       Appellant, Sonya B. Rodriguez, proceeding pro se, attempted to perfect an appeal

from an order allegedly removing her as the independent executrix of the estate of Manuel

Benavides, deceased. Upon review of the clerk’s record, it appeared that the record

failed to contain any such order. On August 10, 2015, the Clerk of this Court notified

appellant of this defect so that steps could be taken to correct the defect, if it could be

done. See TEX. R. APP. P. 37.1, 42.3(a),(c). Appellant was advised that, if the defect
was not corrected within ten days from the date of receipt of this notice, the appeal would

be dismissed for want of jurisdiction. Appellant failed to respond to the Court’s notice.

       On August 27, 2015, the Clerk notified appellant that her notice of appeal did not

comply with the appellate rules and requested correction of the defects. See Tex. R.

App. P. 9.5(e), 25.1(d). The Clerk also advised appellant that the clerk’s record did not

include the order she was attempting to appeal. The Clerk directed the appellant to

request the county clerk to prepare a supplemental clerk’s record containing the signed

order subject to appeal.    The Clerk advised appellant that if a supplemental record

containing the order was not filed, the appeal would be dismissed. Appellant has failed

to correct the defects or file a supplemental clerk’s record containing an appealable order.

       Appellee, Roberto Benavides, has now filed a motion to dismiss this appeal based

on the foregoing events. Accordingly, the Court, having considered the documents on

file and appellant's failure to correct the defects in this matter, is of the opinion that

appellee’s motion to dismiss the appeal should be granted. Accordingly, appellee’s

motion to dismiss the appeal is GRANTED AND the appeal is DISMISSED. See TEX. R.

APP. P. 42.3(b),(c). Pending motions, if any, are likewise DISMISSED.



                                                                      PER CURIAM

Delivered and filed the
10th day of December, 2015.




                                             2